Citation Nr: 0515894	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  89-24 501	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy prior to June 
2, 1994.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from June 2, 1994, to June 28, 1994.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from August 1, 1994, to November 16, 1994.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from January 1, 1995, to October 23, 2001.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy during the 
period from October 24, 2001, to September 15, 2002.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy after 
December 1, 2002.

7.  Entitlement to an effective date earlier than August 29, 
1988, for the award of an increased 10 percent disability 
rating for residuals of a left partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on October 8, 1993, which vacated a 
July 1992 Board decision granting an increased 10 percent 
rating and remanded the case for additional development.  The 
issue initially arose from an August 1989 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to a compensable rating for residuals of a left 
partial medial meniscectomy.  In April 1994, the Board 
remanded the case to the RO for additional development.

In a May 1995 rating decision the RO granted an increased 10 
percent evaluation for the residuals of a left partial medial 
meniscectomy under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, effective from January 12, 1989.  The 
veteran subsequently expressed disagreement with the assigned 
effective date for this increase and expressed continued 
disagreement with the assigned evaluation.  A statement of 
the case was issued in March 1996 and the veteran perfected 
his appeal as to the earlier effective date issue in May 
1996.  In March 1998 and May 2001, the Board remanded the 
case for additional development.

In a June 2002 rating decision the RO granted entitlement to 
temporary total ratings based upon the need for convalescence 
and assigned staged ratings for the residuals of a left 
partial medial meniscectomy.  A 10 percent rating effective 
from January 12, 1989, was continued, an increased 20 percent 
rating was assigned from June 2, 1994, a temporary total (100 
percent) rating was assigned from June 29, 1994, a 20 percent 
rating was assigned from August 1, 1994, a temporary total 
rating was assigned effective from November 17, 1994, a 20 
percent rating was assigned effective from January 1, 1995, 
and a 10 percent rating was assigned effective from 
October 24, 2001.  

In a December 2002 rating decision the RO granted entitlement 
to a temporary total rating based upon the need for 
convalescence effective from September 16, 2002, and assigned 
a 10 percent rating effective from December 1, 2002.  In July 
2003, the Board remanded the case for additional development 
noting, in essence, that the increased rating matters for 
appellate review would include consideration of entitlement 
to increased evaluations at all rating stages.

In a September 2004 rating decision the RO granted 
entitlement to an effective date from August 29, 1988, for 
the award of an increased 10 percent disability rating for 
residuals of a left partial medial meniscectomy.  The Board 
notes that subsequent correspondence in support of the appeal 
indicates continued disagreement with the assigned staged 
ratings and with the effective date assigned for the initial 
increased 10 percent rating.  Therefore, the Board finds the 
matters remaining for appellate review are more appropriately 
addressed as provided in this decision.

Although the veteran submitted additional statements and 
annotated copies of VA medical reports subsequent to the 
September 2004 supplemental statement of the case without 
waiving RO consideration, the information presented is 
cumulative of evidence previously considered.  As no 
additional pertinent evidence has been added to the record, 
the Board finds further RO consideration is not required 
prior to appellate review.

The Board notes that in correspondence dated in November 2002 
the veteran requested his claim for entitlement to service 
connection for a left wrist disorder secondary to his 
service-connected left knee disability be reopened.  This 
matter is referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left partial medial meniscectomy after 
December 1, 2002, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the issues addressed in this decision 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  The evidence demonstrates that prior to June 2, 1994, the 
veteran's residuals of a left partial medial meniscectomy 
were manifested by cartilage removal with symptoms of pain 
and very early degenerative changes; there was no objective 
evidence of frequent episodes of "locking," pain, and 
effusion into the joint, recurrent subluxation, lateral 
instability, limitation of extension, or flexion limited to 
45 degrees.

3.  The evidence demonstrates that during the period from 
June 2, 1994, to June 29, 1994, the veteran's residuals of a 
left partial medial meniscectomy were manifested by cartilage 
removal with symptoms of pain, intermittent locking, and 
limited leg extension; there was no objective evidence of 
recurrent subluxation, lateral instability, extension limited 
to 20 degrees, or flexion limited to 15 degrees.

4.  The evidence demonstrates that during the period from 
August 1, 1994, to November 16, 1994, the veteran's residuals 
of a left partial medial meniscectomy were manifested by 
cartilage removal with symptoms of pain, intermittent 
locking, and limited leg extension; there was no objective 
evidence of recurrent subluxation, severe lateral 
instability, extension limited to 20 degrees, or flexion 
limited to 15 degrees.

5.  The evidence demonstrates that during the period from 
January 1, 1995, to October 23, 2001, the veteran's residuals 
of a left partial medial meniscectomy were manifested by 
cartilage removal with symptoms of pain, intermittent 
locking, and limited leg extension; there was no objective 
evidence of recurrent subluxation, lateral instability, 
extension limited to 20 degrees, or flexion limited to 
15 degrees.

6.  The evidence demonstrates that during the period from 
October 24, 2001, to September 16, 2002, the veteran's 
residuals of a left partial medial meniscectomy were 
manifested by cartilage removal with symptoms of pain, 
degenerative changes, occasional swelling, and occasional 
locking; there was no objective evidence of frequent episodes 
of "locking," pain, and effusion into the joint, recurrent 
subluxation, lateral instability, limitation of extension, or 
flexion limited to 45 degrees.

7.  The veteran first submitted an informal claim for an 
increased disability rating at his personal hearing in 
January 1989; an effective date for the increased 10 percent 
rating was assigned from August 29, 1988.

8.  There is no evidence within the year prior to the 
veteran's January 1989 informal claim demonstrating a 
factually ascertainable increase in left knee disability 
earlier than August 29, 1988.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent 
prior to June 2, 1994, for residuals of a left partial medial 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5258, 5259, 
5260, 5261 (2004).

2.  The requirements for a rating in excess of 20 percent 
during the period from June 2, 1994, to June 29, 1994, for 
residuals of a left partial medial meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2004).

3.  The requirements for a rating in excess of 20 percent 
during the period from August 1, 1994, to November 16, 1994, 
for residuals of a left partial medial meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 
(2004).

4.  The requirements for a rating in excess of 20 percent 
during the period from January 1, 1995, to October 23, 2001, 
for residuals of a left partial medial meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 
(2004).

5.  The requirements for a rating in excess of 10 percent 
during the period from October 24, 2001, to September 16, 
2002, for residuals of a left partial medial meniscectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 
(2004).

6.  The requirements for an effective date earlier than 
August 29, 1988, for the award of an increased 10 percent 
disability rating for residuals of a left partial medial 
meniscectomy are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in July 2002.  He was 
more specifically notified of the evidence not of record that 
was necessary to substantiate his claims and of which parties 
were expected to provide such evidence by correspondence 
dated in February and May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were also re-
adjudicated subsequent to the February and May 2004 notices.  
A supplemental statement of the case addressing the issues on 
appeal was sent to the veteran in September 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  His Social Security Administration (SSA) 
records were obtained in January 2002.  There is no evidence 
indicating any additional pertinent records exist as to the 
issues addressed in this decision that would require 
additional VA assistance.  Although in correspondence dated 
in September 2004 the veteran stated records of a recent 
visit to a Wichita, Kansas, VA medical facility noted his 
left knee was swollen, painful, and locked up, there is no 
indication that any additional evidence exist that would be 
pertinent to the matters on appeal prior to September 16, 
2002, the effective date assigned for a temporary total 
rating after the veteran's most recent surgical procedure.  
Therefore, the Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained by VA in February 1989, March 1995, 
January 1999, October 2001, and May 2004.  Although the May 
2004 VA examiner's report is insufficient for an adequate 
evaluation of the veteran's present left knee disability, the 
Board finds the available medical evidence is sufficient for 
adequate determinations of the historical issues addressed in 
this decision.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran complained of left 
knee pain after twisting the knee while getting out of a car 
in January 1981.  Hospital records show he underwent a 
partial medial meniscectomy of the left knee in April 1981 
for a partial (bucket handle) tear to the left medial 
meniscus.  Upon hospital discharge in June 1981 an 
examination revealed full range of motion without evidence of 
effusion.  A December 1981 report noted the veteran 
complained of a three day history of left knee pain after 
playing Frisbee.  The examiner noted tenderness to the distal 
attachment of the lateral collateral ligament and the 
gastrocnemius muscles, but that there was a full range of 
motion.  The diagnosis was bursitis/tendonitis.  In June 
1982, the veteran reported that he had fallen and could not 
fully extent his left knee.  The examiner noted tenderness to 
the medial aspect of the distal femur, with full range of 
motion.  There was no evidence of effusion, joint line 
tenderness, or ligament laxity.  McMurray's sign was 
negative.  The diagnosis was contusion.  The veteran's 
September 1982 separation examination revealed a normal 
clinical evaluation of the lower extremities.

VA hospital records dated from November to December 1985 
noted admission for psychiatric treatment.  It was noted that 
a hospitalization evaluation revealed normal knees, but that 
the avoidance of repetitive strenuous exercises of the lower 
extremities was recommended.  X-rays revealed some sclerosis 
in the articular surfaces of the knees, left more than right, 
and a slight irregularity of the lateral femoral condyle on 
the left.  The radiologist's impression was very early 
degenerative change and possibly some slight joint narrowing.

SSA records show that entitlement to disability benefits was 
established from August 2, 1985.  The primary diagnosis was 
bipolar affective disorder and the secondary diagnosis was 
post traumatic stress syndrome.  Subsequent records show 
disability benefits were terminated effective January 31, 
1995.

In a February 1986 rating decision the RO established service 
connection for the residuals of a left partial medial 
meniscectomy.  A zero percent rating was assigned effective 
from September 20, 1985.  The veteran did not appeal that 
determination and it became final.

VA medical records dated August 29, 1988, show the veteran 
complained of left knee pain.  The examiner noted range of 
motion from 0 to 100 degrees.  There was no evidence of 
crepitus and motor strength was 5/5.  The diagnoses included 
knee pain and indicated X-rays would be obtained.  

At a personal hearing in January 1989 the veteran stated he 
planned to request an increased rating for his service-
connected left knee disability.  A January 1989 hearing 
officer's decision referred the issue to the rating board for 
adjudication.  

VA examination in February 1989 noted the veteran had 
undergone removal of the left medial meniscus in 1981.  He 
reported present complaints of intermittently sharp and dull 
pain, a very occasional locking sensation, and pain primarily 
on squatting.  The examiner noted that on standing the 
veteran demonstrated some external rotation at the legs, 
probably within the femurs.  There was a well-healed incision 
along the medial aspect of the left knee.  Range of motion 
was full and there was no evidence of varus or valgus laxity.  
Anterior drawer, posterior drawer, and Lachman's signs were 
negative.  A February 1989 X-ray examination report revealed 
findings suggestive of very early and mild changes of 
degenerative arthritis.  

Private medical records dated in May 1989 noted X-rays 
revealed no bone or joint pathology to the left knee.  There 
was a possibility of a little effusion to the left knee and a 
clinical correlation was suggested.  

VA treatment records dated in January 1990 noted a diagnosis 
of possible early degenerative joint disease of the knee.  
The examiner noted there was medial joint line pain to the 
knees, but no evidence of effusion.  An X-ray examination 
report noted there was no evidence of fractures, 
dislocations, or appreciable joint effusion.

At his personal hearing in June 1990 the veteran reported 
that he had been informed that he had traumatic arthritis to 
all of his lower extremity joints.  He stated he experienced 
knee pain after ascending one flight of stairs, on inclines 
and declines, and whenever he put extra pressure on it.  

Private orthopedic examination in March 1993 noted the 
veteran complained of aching to the knees.  There was a well-
healed scar to the anteromedial left knee.  Reflexes were 
equal and active at the knees with no sensory deficits.  
Range of motion of the knees was from 0 to 150 degrees.  

In a January 1994 brief in support of his claim the veteran 
asserted a 20 percent rating was warranted for his left knee 
disability under the criteria for Diagnostic Code 5258.  He 
claimed the evidence of record demonstrated he had 
experienced a locking sensation, feelings that his knee would 
give out, and pain since his surgery.  

In correspondence dated in June 1994 the veteran reported 
that he had experienced locking in his left knee since his 
initial surgery in 1981.  He stated he had never had the knee 
lock up when he was above ground level until it locked up 
while he was climbing down a ladder in May 1994.  

VA medical records dated June 2, 1994, show the veteran 
reported he had fallen off a ladder 6 days earlier because 
his left knee locked up.  He complained of pain, intermittent 
locking, and an inability to straighten his leg.  The 
examiner noted tenderness medially and laterally to the knee 
with slight swelling.  The knee could not be straightened 
past approximately 160 to 170 degrees (the Board notes this 
finding is apparently based upon an interpretation of full 
extension as 180 degrees and that when converted for VA 
purposes the report indicates limited extension of 10 to 
20 degrees).  The ligaments were secure, bilaterally.  The 
diagnosis was internal derangement of the left knee.  
Hospital records show he underwent arthroscopy and partial 
medial meniscectomy on June 29, 1994.  

Private orthopedic examination in November 1994 noted the 
veteran was scheduled for left knee surgery the following 
week.  It was noted he complained of frequent left knee 
swelling and pain, particularly while climbing stairs.  The 
examiner noted slight effusion to the left knee and moderate 
anterior tenderness.  There was moderate medial and lateral 
instability and a positive anterior drawer sign.  There was 
no atrophy to the distal thighs or mid calves.  Range of 
motion was from 5 to 110 degrees.  The diagnosis was internal 
derangement of the left knee and probable post-traumatic 
arthritis.  

VA records show arthroscopy and partial medial meniscectomy 
were performed on November 17, 1994.  It was noted the 
veteran had experienced continued pain to the medial aspect 
of the knee with popping and intermittent swelling.  

VA examination in March 1995 noted the veteran's left knee 
was stable with minimal swelling.  Range of motion studies 
revealed extension to 0 degrees and flexion to 110 degrees.  
The examiner noted X-rays revealed minimal joint line 
narrowing, but no evidence of degenerative joint disease.  
The diagnosis was history of left knee scope and meniscal 
debridement with residual pain.  

In a May 1995 rating decision an increased 10 percent 
disability rating was awarded for the residual of left medial 
meniscectomy.  The rating was assigned effective from January 
12, 1989.  The veteran subsequently expressed continued 
dissatisfaction with the assigned rating and with the 
assigned effective date.  In a May 1996 VA Form 9 he asserted 
that his left knee disability warranted at least a 20 percent 
rating from 1986 when he first sought compensation.  He 
stated his injuries affected his ability to work as a 
laborer.

A June 1998 private medical report noted the veteran 
complained of degenerative joint disease including to the 
left knee.  Range of motion studies revealed extension at 180 
degrees and flexion to 85 degrees (the Board notes these 
findings are apparently reported as the inverse of normal VA 
motion designations and that when converted for VA purposes 
extension was to 0 degrees and flexion was to 95 degrees).  
The diagnoses included arthralgia including a history of knee 
pain.  It was noted that there was some restriction in the 
knees that was thought to be mainly due to obesity.  A July 
1998 private medical examination report associated with the 
veteran's claim for SSA disability benefits noted left knee 
flexion to 85 degrees.  The veteran walked with a mild limp 
to the left and had severe difficulty hopping, moderate 
difficulty squatting, and mild difficulty on heel/toe 
walking.  It was noted that X-rays were normal.  The examiner 
noted that the veteran had a tendency to express somatic 
complaints because of his mental disorder, and that his 
limitation of the activities of daily life were due to 
depression and not pain.

VA examination in January 1999 noted the veteran complained 
of continued knee pain, described as usually a constant and 
dull pain with throbbing that was aggravated by walking 
stairs and uneven terrain.  He stated it was difficult for 
him to squat and that if he made a quick turn his knee seemed 
to lock up.  He reported he had to move it around after it 
locked to loosen it up and that the swelling associated with 
these episodes could last for a month.  The examiner noted 
the veteran got up very slowly from his chair apparently 
because of pain in his knees.  He stood with a slightly 
flexed position at the knees and walked with a stiff-knee 
type gait.  Studies revealed left knee motion from 0 to 110 
degrees.  There was some pain on flexion, mostly at the 
extreme, described as located over the anterior aspect of the 
knee.  The right thigh was 3/8 of an inch larger than the 
left thigh, but the circumference of the knees were equal.  

Anterior drawer, posterior drawer, and Lachman's signs were 
negative.  There was no evidence of medial or lateral laxity 
and McMurray's and pivot shift tests were negative.  There 
was tenderness to the medial joint line, but no evidence of 
parapatellar tenderness or palpable effusion.  X-rays 
revealed equal medial joint spaces, but compared to the 
lateral joint spaces there was possibly a slight narrowing.  
There was no evidence of degenerative changes or bone 
destruction and the patellofemoral joints appeared to be 
normal.  The diagnosis was painful left knee status post 
meniscectomy.  In a May 1999 addendum the examiner noted that 
range of motion to 140 degrees would be considered normal and 
that clinically there was no evidence of recurrent 
subluxation or lateral instability.  The difference in the 
measurements of the veteran's thighs was felt to be normal 
and had nothing to do with any disuse.  It was noted that the 
veteran was short of breath even when sitting and that there 
would be excess fatigability due to that alone, but that it 
could be expected to be somewhat more due to knee pain.  The 
examiner stated that there was no evidence of incoordination 
on movement, swelling, obvious deformity, or atrophy.  

A March 1999 SSA determination established entitlement to 
disability benefits effective from October 1997.  It was 
noted that medical evidence demonstrated the veteran was 
disabled because of status-post surgical repair of bilateral 
hammertoes, manic depressive psychosis, borderline 
personality disorder, attention deficit hyperactivity 
disorder, and a history of alcohol dependence.  

At his VA fee basis examination on October 24, 2001, the 
veteran reported he last worked in 1997 because of physical 
and mental disabilities.  He stated that his left knee pain 
and locking improved subsequent to surgery in November 1994, 
but complained of occasional swelling, described as once 
every one to two months, some cracking noises, and occasional 
locking.  He reported episodes of locking approximately five 
or six times since 1996 including an episode two weeks 
earlier and an episode prior to that in April 2001.  He 
described increased pain and limitation of motion during 
these locking episodes which he stated occurred while 
climbing stairs or walking on uneven surfaces.  He stated he 
could ordinarily walk several blocks and that he used a knee 
brace occasionally.

The examiner noted that X-rays revealed good joint spaces and 
joint surfaces.  The patella looked normal and there were no 
loose bodies.  The veteran was described as well developed, 
well nourished, and overweight.  His walking gait was normal.  
The arthroscopy scars to his left knee were well healed.  
There was no evidence of swelling, increased heat, or 
crepitation to active patellofemoral joint motion.  The 
collateral and cruciate ligaments were intact and there was 
no evidence of instability or laxity.  There were complaints 
of mild tenderness with palpation of the medial joint line.  
The patellar tendon was intact and nontender.  Patella 
tracking was good.  There was an eight degree genu valgus 
alignment of the knee.  Motion was from 0 to 120 degrees.  
The left calf circumference was 44.5 centimeters (cm) 
compared to 45 cm on the right and the left thigh 
circumference was 57 cm compared to 57.5 cm on the right.  

The examiner stated that the veteran had continued complaints 
of occasional locking, but that it was apparently now 
infrequent.  It was noted that X-rays of he left knee were 
negative and that physical examination did not show any 
findings suggestive of internal derangement or any cause for 
locking at that time.  A magnetic resonance imaging (MRI) 
scan was recommended to rule out evidence of any actual 
locking.  The examiner stated that there would no doubt be an 
additional functional limitation during times of increased 
pain, but that such episodes apparently only lasted for a few 
days at a time.  

A January 2002 MRI radiologic consultation report noted grade 
II and III degenerative change to the posterior horn and a 
suggestion of minimal tear involving the inferior articular 
surface of the posterior horn of the medial meniscus.  The 
anterior and cruciate ligaments were intact and the medial 
and lateral collateral ligaments were within normal limits.  
A January 2002 whole body bone imaging scan noted foci of 
increased uptake involving the bilateral shoulders, knees, 
and ankles in a pattern consistent with degenerative change.

In a January 2002 addendum the October 2001 VA fee basis 
examiner stated the physical findings on the date of 
examination were inconsistent with a claim of frequent 
locking and expressed an opinion that Diagnostic Code 5259 
properly described the veteran's disability of removal of a 
meniscus with some continuing symptoms.  The examiner noted 
that although the radiologist interpreted a January 2002 MRI 
as suggestive of a minimal tear to the posterior horn of the 
medial meniscus, that a review of the films and report 
revealed no evidence of a definite meniscus tear.  The 
examiner acknowledged that more information could be obtained 
by an arthroscopic examination, but did not indicate the 
additional procedure was warranted.  

In a June 2002 rating decision the RO granted entitlement to 
temporary total ratings based upon the need for convalescence 
and assigned staged ratings for the residuals of a left 
partial medial meniscectomy.  In correspondence dated in July 
2002 the veteran expressed disagreement with the assigned 
staged ratings.  

VA records dated in August 2002 show the veteran complained 
of bilateral knee pain.  The examiner noted left knee flexion 
to 110 degrees and a lack of about 5 degrees from full 
extension.  There was no evidence of varus or valgus 
instability and Lachman's testing was normal.  There was some 
medial joint line tenderness.  The diagnoses included 
recurrent left medial meniscus tear.  Orthopedic examination 
in September 2002 noted moderate tenderness on palpation 
about the lateral joint line.  There was no evidence of 
effusion or apparent ligamentous laxity.  There was full 
extension of the knee and flexion was to approximately 90 
degrees.  There was moderate crepitus with extension.  The 
diagnoses included lateral meniscal tear of the left knee.  

A September 2002 X-ray examination report of the left knee 
revealed mild medial compartment narrowing with sclerosis of 
the tibial plateau.  No fractures or destructive lesions were 
seen.  The diagnosis was mild degenerative changes to the 
medial compartment.  Records show the veteran underwent left 
knee arthroscopy with patella debridement on September 16, 
2002.  In October 2002, the veteran complained that his left 
knee was no better and that it continued to pop and lock up.  

In correspondence dated in March 2004 the veteran claimed he 
experienced continuous pain, locking, and swelling.  He 
asserted the evidence demonstrated he had severe arthritis 
because of his injuries and surgical treatment.  In support 
of his claim he submitted copies of medical literature 
related to arthritis.  In a statement dated in September 2004 
the veteran reiterated his claim for an increased rating and 
generally described problems he experienced with mobility.



Increased/Higher Staged Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides a 10 percent rating for removal 
of semilunar cartilage when there are symptomatic residuals 
of that procedure.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).  A 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).

The Rating Schedule also provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Analysis

As a preliminary matter, the Board notes that the veteran's 
service-connected residuals of a left partial medial 
meniscectomy have been rated under the criteria for removal 
of and dislocation of semilunar cartilage, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259.  Based upon the evidence of 
record, the Board finds these criteria are appropriate for 
evaluation of the veteran's service-connected left knee 
disability, but that higher, alternative ratings must also be 
considered under the criteria for arthritis or limitation of 
leg flexion and extension, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260, 5261.

The Board notes, however, that separate ratings under 
Diagnostic Codes 5258 or 5259 and Diagnostic Codes 5010, 
5260, or 5261 are not warranted.  As the requirements for 
compensable ratings under Diagnostic Code 5258 and 5259 
include dislocation or removal of the semilunar cartilage and 
some additional symptomatology, such as pain or locking, the 
Board finds separate ratings for arthritis or limitation of 
motion would violate the prohibition against pyramiding.  See 
38 C.F.R. § 4.14.  While not expressly noted as such under 
Diagnostic Code 5258 and 5259, some symptomatology manifested 
by arthritis or limited leg flexion or extension may be 
presumed as contemplated by the rating provided.  Symptomatic 
pain due to dislocation or removal of semilunar cartilage can 
not be distinguished from any painful or limited leg motion 
manifested as a result of arthritis in the same joint.  It is 
also significant to note that Diagnostic Codes 5258 and 5259 
are not predicated upon a limitation of motion and that 
higher rating consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is not required.  

Although the veteran has complained of his knee giving way, 
the persuasive evidence of record demonstrates no recurrent 
subluxation or instability to the left knee prior to 
December 1, 2002.  The Board notes a November 1994 private 
orthopedic examination revealed moderate medial and lateral 
instability and a positive anterior drawer sign, but that 
these findings were recorded during a period of convalescence 
and approximately one week before the veteran was scheduled 
to undergo additional corrective surgery.  The November 1994 
findings indicative of instability, however, are not 
consistent with the other clinical findings of record as to 
any permanent or chronic subluxation or instability.  In 
fact, a May 1999 examiner specifically noted that there was 
no evidence of recurrent subluxation or lateral instability.  
In the absence of probative evidence of any distinct 
disability manifestations, the Board finds there is no basis 
for a separate rating for knee impairment under Diagnostic 
Code 5257 for the staged rating periods prior to September 
16, 2002, addressed in this decision.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The persuasive medical evidence of 
record demonstrates his employment problems are primarily due 
to his nonservice-connected psychiatric disorders.  In fact, 
a July 1998 private medical examiner stated his limitations 
of activities of daily life were due to depression and not 
pain.  There is no evidence of frequent hospitalization 
related to this disorder and the Board finds the veteran's 
service-connected left knee disability is appropriately 
addressed by the available schedular ratings.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

I.  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy prior to June 
2, 1994.

The evidence of record demonstrates that prior to June 2, 
1994, the veteran's residuals of a left partial medial 
meniscectomy were manifested by cartilage removal with 
symptoms of pain and very early degenerative changes.  The 
August 29, 1988, VA report noted left leg motion from 0 to 
100 degrees; however, examinations in February 1989 and March 
1993 revealed a full range of motion.  There is no evidence 
of leg flexion limited to 30 degrees or leg extension limited 
to 15 degrees, including as a result of pain or dysfunction, 
as to warrant higher alternative ratings for arthritis or 
limited leg motion.

On VA examination in February 1989 the veteran complained of 
only a very occasional locking sensation.  There was no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Although the veteran believes his left knee disorder was more 
severely disabling, he is not a licensed medical practitioner 
and he is not competent to offer medical opinions.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds a rating in 
excess of 10 percent for residuals of a left partial medial 
meniscectomy prior to June 2, 1994, is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the veteran's claim.

II.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from June 2, 1994, to June 28, 1994.

The evidence of record demonstrates that during the period 
from June 2, 1994, to June 28, 1994, the veteran's residuals 
of a left partial medial meniscectomy were manifested by 
cartilage removal with symptoms of pain, intermittent 
locking, and limited leg extension.  There was no evidence of 
leg flexion limited to 15 degrees or leg extension 
chronically limited to 20 degrees, including as a result of 
pain or dysfunction, as to warrant higher alternative ratings 
for arthritis or limited leg motion.  

Although the June 2, 1994, VA treatment report, in essence, 
noted limited leg extension of approximately 10 to 20 
degrees, the Board finds this represents the effects of an 
acute injury from the veteran's fall rather than a chronic 
manifestation of his service-connected disability as to 
warrant a higher alternative rating for limited leg 
extension.  VA has a responsibility to interpret reports of 
examination in the light of the whole recorded history and to 
reconcile the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  See 38 C.F.R. § 4.2.  

The Board also notes the assigned 20 percent rating for the 
applicable period from June 2, 1994, to June 28, 1994, is the 
maximum schedular rating possible under Diagnostic Code 5258.  
Therefore, the Board finds a rating in excess of 20 percent 
for residuals of a left partial medial meniscectomy during 
this staged rating period is not warranted.  The 
preponderance of the evidence is against the veteran's claim.



III.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from August 1, 1994, to November 16, 1994.

The evidence of record demonstrates that during the period 
from August 1, 1994, to November 16, 1994, the veteran's 
residuals of a left partial medial meniscectomy were 
manifested by cartilage removal with symptoms of pain, 
intermittent locking, and limited leg flexion and extension.  
There was no evidence of leg flexion limited to 15 degrees or 
leg extension limited to 20 degrees, including as a result of 
pain or dysfunction, as to warrant higher alternative ratings 
for arthritis or limited leg motion.  

Although the findings of moderate lateral instability noted 
by the November 1994 private orthopedic examiner warrant 
consideration of a possible higher alternative rating under 
Diagnostic Code 5257, the criteria for a rating in excess of 
20 percent requires severe lateral instability.  The Board 
notes there is no provision in VA law for the temporary or 
staged assignment of a separate rating and that the evidence 
does not demonstrate the veteran's lateral instability has 
been a chronic manifestation of his service-connected 
disability as to warrant entitlement to a separate rating.

As noted above, the assigned 20 percent rating is the maximum 
schedular rating possible under Diagnostic Code 5258.  
Therefore, the Board finds a rating in excess of 20 percent 
for residuals of a left partial medial meniscectomy during 
the period from August 1, 1994, to November 16, 1994, is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.

IV.  Entitlement to a rating in excess of 20 percent for 
residuals of a left partial medial meniscectomy during the 
period from January 1, 1995, to October 23, 2001.

The evidence of record demonstrates that during the period 
from January 1, 1995, to October 23, 2001, the veteran's 
residuals of a left partial medial meniscectomy were 
manifested by cartilage removal with symptoms of pain, 
intermittent locking, and limited leg extension.  There was 
no evidence of leg flexion limited to 15 degrees or leg 
extension limited to 20 degrees, including as a result of 
pain or dysfunction, as to warrant higher alternative ratings 
for arthritis or limited leg motion.  In fact, VA 
examinations in March 1995 and January 1999 noted extension 
to 0 degrees and flexion to 110 degrees.  As noted above, the 
assigned 20 percent rating is the maximum schedular rating 
possible under Diagnostic Code 5258.  Therefore, the Board 
finds a rating in excess of 20 percent for residuals of a 
left partial medial meniscectomy for the period from January 
1, 1995, to October 23, 2001, is not warranted.  The 
preponderance of the evidence is against the veteran's claim.

V.  Entitlement to a rating in excess of 10 percent for 
residuals of a left partial medial meniscectomy during the 
period from October 24, 2001, to September 15, 2002.

Initially, the Board notes the veteran contends that his 
disability rating was improperly reduced from 20 to 10 
percent effective from October 24, 2001; however, as his the 
applicable increased and subsequently decreased staged 
ratings were assigned in a common June 2002 rating decision 
the reduction notice requirements of 38 C.F.R. § 3.105(e) are 
inapplicable.  The Board notes that while these rating 
changes may have resulted in a decreased staged evaluation 
they resulted in no actual reduction or discontinuance of 
compensation payments currently being made.  Therefore, 
application of the proposed action notice procedures under 38 
C.F.R. § 3.105(e) was not required.  

VA's General Counsel has held that section 3.105(e) is 
applicable "only when two factors are present: (1) there is 
a reduction in evaluation of a service-connected disability 
or employability status; and (2) the lower evaluation would 
result in a reduction and discontinuance of compensation 
payments currently being made."  VAOPGCPREC 71-91 
(Nov. 7, 1991); see also VAOPGCPREC 29-97 (Aug. 7. 1997) 
(wherein VA's General Counsel again held that the provisions 
of section 3.105(e) are inapplicable where there is no 
reduction of a service-connected disability rating which 
results in reduction or discontinuance of compensation 
payments currently being made).  The Board also finds the 
October 24, 2001, VA fee basis examination was as full and 
complete as the examinations upon which the previous rating 
increase was provided.  38 C.F.R. § 3.344 (2004).

The evidence of record demonstrates that during the period 
from October 24, 2001, to September 16, 2002, the veteran's 
residuals of a left partial medial meniscectomy were 
manifested by cartilage removal with symptoms of pain, 
degenerative changes, occasional swelling, and occasional 
locking.  The October 24, 2001, VA fee basis examination 
report noted left leg motion from 0 to 120 degrees.  VA 
reports in August 2002 noted motion from 5 to 110 degrees and 
a September 2002 orthopedic examination noted full extension 
and flexion to approximately 90 degrees.  The Board notes, 
however, that there was no evidence of leg flexion limited to 
30 degrees or leg extension limited to 15 degrees, including 
as a result of pain or dysfunction, as to warrant higher 
alternative ratings for arthritis or limited leg motion.

The October 24, 2001, VA fee basis examination report noted 
the veteran had continued complaints of infrequent locking 
and that physical findings on examination were inconsistent 
with a claim of frequent locking.  There is no probative 
evidence demonstrating dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint during this period.  Therefore, the Board finds a 
rating in excess of 10 percent for residuals of a left 
partial medial meniscectomy during the period from 
October 24, 2001, to September 16, 2002, is not warranted.  
The preponderance of the evidence is against the veteran's 
claim.

Earlier Effective Date Claim

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2004).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2004).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court has also held the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier filed formal or informal claims 
and no evidence within the year prior to the veteran's 
January 1989 informal claim demonstrating a factually 
ascertainable increase in left knee disability earlier than 
August 29, 1988.  Records show the veteran submitted his 
informal claim for an increased disability rating at a 
personal hearing in January 1989 and that an effective date 
for the increased 10 percent rating has been assigned from 
August 29, 1988, the date the increase became factually 
ascertainable.  See 38 C.F.R. § 3.400(o)(2).  Therefore, 
there is no basis in VA law by which an earlier effective 
date may be awarded.  

Although the veteran has requested an effective date from 
1986 when he first requested compensation, the Board notes he 
did not appeal the initial February 1986 rating decision 
assigning a 0 percent rating and that the determination 
became final.  See 38 C.F.R. § 3.104 (2004).  The evidence of 
record demonstrates no apparent error in the February 1986 
rating decision.  In order to raise a claim of clear and 
unmistakable error, a claimant must provide some degree of 
specificity as to an alleged error.  That is, the claimant 
must offer some persuasive reasons as to why the result would 
have been manifestly different but for the alleged error, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face.  Baldwin v. West, 15 Vet. App. 
302 (2001); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  As the 
veteran has provided no specific information as to any 
alleged error and there is no evidence of error in the prior 
rating decision, the Board finds the present appeal must be 
denied.  The preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left partial medial meniscectomy prior to June 2, 1994, 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left partial medial meniscectomy during the period from 
June 2, 1994, to June 28, 1994, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left partial medial meniscectomy during the period from 
August 1, 1994, to November 16, 1994, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left partial medial meniscectomy during the period from 
January 1, 1995, to October 23, 2001, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left partial medial meniscectomy during the period from 
October 24, 2001, to September 15, 2002, is denied.

Entitlement to an effective date earlier than August 29, 
1988, for the award of an increased 10 percent disability 
rating for residuals of a left partial medial meniscectomy is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in July 2002, February 2004, and May 2004.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, records show the veteran underwent left knee 
arthroscopy with patella debridement in September 2002.  
Although the veteran's left knee disability was evaluated in 
a May 2004 VA examination, the provided report did not 
adequately address his present complaints of frequent left 
knee locking and subluxation.  In fact, it appears the 
examiner failed to record any comments as to left knee 
clinical evaluation findings concerning subluxation or 
instability.  The Board also notes that in correspondence 
dated in September 2004 the veteran stated records of a 
recent visit to a Wichita, Kansas, VA medical facility noted 
his left knee was swollen, painful, and locked up.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain copies of any 
pertinent treatment records from the 
Wichita, Kansas, VA medical facility. 

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature and severity of 
his service-connected left knee 
disability.  The examiner should be 
specifically requested to comment upon 
the veteran's claims that his left knee 
locks up and gives way frequently.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should reconcile any opinions given with 
the evidence of record and provide a 
complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


